Citation Nr: 1220381	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee on a direct basis and/or as secondary to the service-connected residuals of a left total knee replacement.       


REPRESENTATION

Veteran represented by:	Kathy A. Liberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.               

In July 2008, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Central Office in Washington, D.C.  

In September 2008, the Board remanded the case in pertinent part for further development.  Thereafter, by decision dated in August 2009, the Board denied entitlement to service connection for degenerative joint disease of the right knee on a direct basis and/ or as secondary to service-connected residuals of left total knee replacement.  The Veteran and his then representative, Veterans of Foreign Wars of the United States, appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court vacated and remanded the Board's August 2009 decision pursuant to a Joint Motion for Remand (Joint Motion).       

Pursuant to the Court's Order, in June 2011, the Board remanded this case for additional development.  

In January 2012, the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  In March 2012, his attorney-representative submitted a private medical statement from A.A., M.D., in support of the Veteran's claim.  Although the Veteran did not waive initial RO consideration of the additional evidence, given that the Board's decision is favorable to the Veteran, it is not necessary to refer this material to the RO for initial consideration.  38 C.F.R. § 20.1304.



FINDINGS OF FACT

1.  The Veteran has provided credible lay evidence of an in-service right knee injury; the Veteran's service treatment records also reflect that in September 1969, he was treated for right knee pain of two months duration; at that time, he was diagnosed with chondromalacia of the patella.  

2.  The relevant competent evidence is in relative equipoise as to whether there is a relationship between the Veteran's currently diagnosed degenerative joint disease of the right knee and the in-service right knee injury and treatment for chondromalacia of the patella; the relevant competent evidence is also in relative equipoise as to whether the Veteran's degenerative joint disease of the right knee has been aggravated by his service-connected residuals of a left total knee replacement. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for degenerative joint disease of the right knee on a direct basis and/or as secondary to the service-connected residuals of a left total knee replacement is warranted.  
38 U.S.C.A. §§ 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for degenerative joint disease of the right knee on a direct basis and/or as secondary to the service-connected residuals of a left total knee replacement.  Therefore, no further development is needed with regard to this issue.


II. Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Analysis

In this case, the Veteran contends that his currently diagnosed degenerative joint disease of the right knee is related to his period of active service, specifically to an in-service right knee injury.  He also notes that due to his service-connected residuals of a left total knee replacement, he favors his right knee and puts more weight on it compared to his left knee.  Thus, he contends that his service-connected left knee disability has aggravated his right knee disability.    

In regard to the Veteran's claim on a direct basis, the Veteran maintains that during service, he injured his right knee during basic training while performing a man-carrying procedure.  He reports that after his injury, he developed chronic right knee pain.  

The Board notes that although the Veteran's service treatment records do not show a specific right knee injury, they do reflect that in September 1969, he was treated for right knee pain of two months duration.  At that time, he was diagnosed with chondromalacia of the patella.  

The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses, which would include experiencing right knee pain during and after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, in light of the above, and in consideration of the in-service treatment for right knee pain and diagnosis of chondromalacia of the patella, the Board will accept as true that the Veteran injured his right knee during service and subsequently developed chronic right knee pain.

In this case, the evidence of record shows that the Veteran has a right knee disability, currently diagnosed as degenerative joint disease of the right knee.  In addition, the Board also notes that service connection is in effect for a left total knee replacement, currently rated as 60 percent disabling.  

The Board recognizes that the evidence of record reflects discrepancies in the medical opinions regarding the question of whether the Veteran's currently diagnosed degenerative joint disease of the right knee is related to his period of active service, to specifically include his in-service right knee injury and treatment for chondromalacia of the patella.  The evidence of record also reflects discrepancies in the medical opinions regarding the question of whether the Veteran's currently diagnosed degenerative joint disease of the right knee was caused or aggravated by his service-connected residuals of a left total knee replacement.  

In November 2006, the VA obtained an opinion from G.W.F., M.D.  At that time, Dr. F. stated that it would be pure speculation to say that the Veteran's right knee problems were caused by his left knee total knee replacement.  However, Dr. F. indicated that "having done general surgery in the past," it was his opinion that the Veteran's left knee problems, more likely than not, would cause an aggravation of his right knee problems, aggravating the right knee problems, estimated at 10 to 20 percent aggravation.  This opinion supports the Veteran's claim on a secondary basis.     

VA Medical Center (VAMC) outpatient treatment records show that in December 2008, the Veteran was examined by L.G.L., M.D.  At that time, Dr. L. stated that the Veteran's right knee was shown to have a definite progression.  However, Dr. L. noted that the progression would be expected regardless of the Veteran's left knee operation.  Dr. L. opined that such progression was not significantly aggravated by the Veteran's left knee.  This opinion opposes the Veteran's claim on a secondary basis.     

In January 2009, the Veteran underwent a VA examination which was conducted by Dr. G.W.F.  Following physical examination, Dr. F. diagnosed the Veteran with severe degenerative joint disease changes in the right knee.  Dr. F. opined that the Veteran's right knee problems were more likely than not due to arthritic changes causing severe degenerative joint disease and not caused by or undergoing a permanent increase in severity subsequent to or as a result of the Veteran's left knee surgery.  According to Dr. F., degenerative joint disease was not "caught by one joint to another."  Dr. F. noted that the two knees were separate entities and were not related in any way to each other.  Thus, although Dr. F. had originally provided an opinion in support of the Veteran's claim on a secondary basis, the January 2009 opinion opposes the Veteran's claim on a secondary basis.    

Pursuant to the Board's June 2011 remand, the Veteran underwent a VA examination in September 2011.  The examination was conducted by a VA nurse practitioner.  Following the physical examination, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's degenerative joint disease of the right knee was incurred in service or caused by the Veteran's in-service right knee injury.  The examiner noted that with the exception of the September 1969 treatment for right knee pain and diagnosis of chondromalacia of the patella, the Veteran's remaining service treatment records, including his separation examination report, were negative for any complaints or findings of right knee pain and/or disability.  Thus, the examiner concluded that there was no residual functional impairment.  The examiner also noted that continuity of care requirements for a right knee condition post-military discharge was void.  According to the examiner, upon current examination, there were no leg length differences attributable to the left knee replacement.  The examiner indicated that there were also no biomechanical abnormalities on examination to suggest that the left knee replacement was associated with the Veteran's right knee arthritis.  The examiner stated that the likely etiology of the Veteran's right knee degenerative findings was most likely from the effects of aging.  Thus, the examiner's opinion opposes the Veteran's claim on both direct and secondary bases.      

In a private medical opinion from Dr. A.A., Associate Professor of Medicine at Drexel University School of Medicine, dated in February 2012, Dr. A. stated that he had reviewed pertinent in-service and post-service evidence in the Veteran's case.  Dr. A. noted that he disagreed with the conclusion given by the examiner from the Veteran's September 2011 VA examination.  The VA examiner reported that there were no findings on examination that could be a continuation of the in-service right knee injury.  Dr. A. indicated that he was unclear as to what the examiner was looking for; subsequent degenerative changes were exactly what would be seen as a continuation of an injury.  It was Dr. A.'s medical opinion that the Veteran injured his right knee during service and that he currently suffered from degenerative changes in the right knee that were more likely than not as a combination of an in-service injury and added stress from the on-going disability from the service-connected left knee disability.  This opinion supports the Veteran's claim on both direct and secondary bases.  

The Board finds that in reading all of the opinions together, what emerges is positive and negative evidence that is in relative equipoise as to whether the Veteran's currently diagnosed degenerative joint disease of the right knee is related to his period of active service, to specifically include his in-service right knee injury and treatment for chondromalacia of the patella, and/or whether the Veteran's currently diagnosed degenerative joint disease of the right knee was caused or aggravated by his service-connected residuals of a left total knee replacement.  Thus, the Board finds that, with application of the doctrine of reasonable doubt, service connection for degenerative joint disease of the right knee on a direct basis and/or as secondary to the service-connected residuals of a left total knee replacement, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for degenerative joint disease of the right knee on a direct basis and/or as secondary to the service-connected residuals of a left total knee replacement is granted.       




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


